DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 20110276013) in view of Barron (US 9248234) and in further view of Thorne (US 5823997).
Regarding claim 1, Saitoh discloses a Huber safety needle assembly comprising: 
a body (1 in fig. 4; the examiner notes that this interpretation appears consistent with applicant’s specification which defines the body 108 as designating the overall hinge and needle assembly as the body as shown in fig. 1A) having an upper portion  and a lower portion (see below); 

    PNG
    media_image1.png
    329
    771
    media_image1.png
    Greyscale

a needle configured to be received in the body (2 in fig. 4); 
an upper gripping portion coupled to the upper portion of the body (3 in fig. 4) and a lower gripping portion coupled to the lower portion of the body (11 in fig. 4); 

wherein the hinge mechanism comprises an upper portion (4 in fig. 4), a middle portion (5 in fig. 4), and a lower portion (6 in fig. 4) and a plurality of pivot points (7, 8, 9, and 10 in fig. 4), wherein the upper portion of the hinge mechanism couples the hinge mechanism to the upper portion of the body (fig. 4) and the lower portion of the hinge mechanism couples the hinge mechanism to the lower portion of the body (fig. 4). 
However, Saitoh does not teach or disclose wherein the needle extends in a first direction from a rear of the assembly to a front of the assembly, makes a 90-degree bend, and extends in a second direction toward a bottom of the assembly which then leads to a needle tip and at least one attachment point extending from the hinge mechanism, the at least one attachment point configured to secure the hinge mechanism to the needle.
Barron teaches a similar assembly (fig. 1) which comprises a needle (30 in fig. 1) which extends in a first direction from a rear of the assembly (fig. 2), makes a 90 degree bend (fig. 2) and extends in a second direction toward a bottom of the assembly which 
Thorne teaches a similar assembly (fig. 13) comprising a hinge mechanism (140 in fig. 13) which further comprises at least one attachment point configured to secure the hinge mechanism to the needle (330 in fig. 13; 10:10-13) with the at least one attachment point engages the needle in the open configuration (10:10-13 discloses that the attachment point engages the needle to provide an indication that the needle is in a safe state, indicating that the hinge mechanism would be in an open configuration). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the hinge mechanism of Saitoh to include the attachment points as taught by Thorne. This modification would provide the added advantage of providing an audible indication to the user when the needle has been safety captured in the open configuration, as taught by Thorne (10:10-13).
Regarding claim 2, in the modified assembly of Saitoh, Saitoh discloses the plurality of pivot points comprises: an upper pivot point comprising an upper rotatable pin arrangement having a plurality of rotatable pins and configured for coupling the upper portion of the hinge mechanism to each side of the upper portion of the body (see below), a middle pivot point being a thinned area of material configured to allow the material to bend at the middle portion (9 in fig. 5), and a lower pivot point comprising a 

    PNG
    media_image2.png
    223
    668
    media_image2.png
    Greyscale

Regarding claim 4, in the modified assembly of Saitoh, Saitoh discloses each pin of the plurality of rotatable pins of the upper pivot point and each pin of the-plurality of rotatable pins of the lower pivot point has a square, circular, oval, triangular, polygonal, cylindrical or X shaped cross section, or has a plurality of ribs (fig. 4 shows a circular cross-section).
Regarding claim 10, in the modified assembly of Saitoh, Saitoh discloses the upper and lower gripping portions are positioned on each side of the needle assembly keeping a transition force in axial alignment with the needle when transitioning the needle assembly between the closed and open configurations (fig. 4 shows the upper and lower gripping portions circumscribing the needle so that the portions are positioned both on a front and rear side and would keep a transition force in axial alignment with the needle).
Regarding claim 11, in the modified assembly of Saitoh, Saitoh discloses the body is configured to matingly receive a catheter (the body is functionally capable of receiving a catheter by attaching the catheter to hub 3).
Regarding claim 12, in the modified assembly of Saitoh, Saitoh discloses the catheter is in fluid communication with the body and the needle (the examiner notes that the catheter is a functional recitation; as such, a catheter is functionally capable of being in fluid communication with the body and the needle).
Regarding claim 13, in the modified assembly of Saitoh, Saitoh discloses the lower portion of the body has an aperture formed therein configured to allow the needle to extend through the lower portion of the body (see below).

    PNG
    media_image3.png
    303
    539
    media_image3.png
    Greyscale


Claims 1, 5-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US 20050107748), hereinafter referred to as “Thorne ‘748”, in view of Thorne (US 5823997), hereinafter referred to as “Thorne‘997”.
Regarding claim 1, Thorne ‘748 discloses a Huber safety needle assembly comprising: 
a body (10 in fig. 1; the examiner notes that this interpretation appears consistent with applicant’s specification which defines the body 108 as designating the overall 
a needle configured to be received in the body (12 in fig. 1), wherein the needle extends in a first direction from a rear of the assembly to a front of the assembly (18 in fig. 2; paragraph 51), makes a 90-degree bend (fig. 2), and extends in a second direction toward a bottom of the assembly (14 in fig. 2; paragraph 51) which then leads to a needle tip (32 in fig. 2); 
an upper gripping portion coupled to the upper portion of the body (38 in fig. 1) and a lower gripping portion coupled to the lower portion of the body (30 in fig. 1); 
a hinge mechanism (44A/B in fig. 3) configured to operably transition the body between a closed configuration (fig. 2) and an open configuration by displacing the upper portion of the body and the lower portion of the body from each other relative to a longitudinal axis extending through the needle along the second direction (fig. 5), the closed configuration allowing at least a portion of the needle including the needle tip to extend below a bottom surface of the lower portion of the body (fig. 2), and the open configuration allowing the needle tip to be securely received within the lower portion of the body such that it does not extend below the bottom surface of the lower portion of the body (fig. 5; paragraph 64 discloses the needle being prevented from retracting indicating that the needle is secured in the lower portion of the body in the open configuration); 
wherein the hinge mechanism comprises an upper portion, a middle portion, and a lower portion (see below) and a plurality of pivot points (see below), wherein the upper portion of the hinge mechanism couples the hinge mechanism to the upper portion of 

    PNG
    media_image4.png
    574
    382
    media_image4.png
    Greyscale

However, Thorne ‘748 does not teach or disclose at least one attachment point extending from the hinge mechanism, the at least one attachment point configured to secure the hinge mechanism to the needle.
Thorne ‘997 teaches a similar assembly (fig. 13) comprising a hinge mechanism (140 in fig. 13) which further comprises at least one attachment point configured to 
Regarding claim 5, in the modified assembly of Thorne ‘748, Thorne ‘748 discloses the needle assembly non-retractably transitions from the closed configuration to the open configuration (paragraph 64 discloses the latching arm 48 prevents the shield assembly from retracting).
Regarding claim 6, in the modified assembly of Thorne ‘748, Thorne ‘748 discloses the upper gripping portion comprises opposing sides (42A/B in fig. 1), and each of the opposing sides is pivotably attached to the upper portion of the body allowing the opposing sides of the upper gripping portion to be transitioned between a first configuration and a second configuration (paragraphs 58 and 59 discloses the winged parts are hinged and can be articulated to a more vertical orientation when extracting the needle).
Regarding claim 7, in the modified assembly of Thorne ‘748, Thorne ‘997 discloses the at least one attachment point is a snap fit (10:10-13 discloses the attachment point snapping over the needle).
Regarding claim 8, in the modified assembly of Thorne ‘748, Thorne ‘997 discloses the at least one attachment point is substantially L-shaped (fig. 13 shows latch 330 as being substantially L-shaped).
Regarding claim 9, in the modified assembly of Thorne ‘748, Thorne ‘997 discloses the at least one attachment point is a protrusion extending from the hinge mechanism (fig. 13) and is configured to allow passing the needle in one direction thereby securing the needle after transitioning from the closed configuration to the open configuration (fig. 13 shows that due to the configuration of the attachment point, the needle would snap into the latch and would be prevented from exiting the attachment point).
Regarding claim 11, in the modified assembly of Thorne ‘748, Thorne ‘748 discloses the body is configured to matingly receive a catheter (50 in fig. 1).
Regarding claim 12, in the modified assembly of Thorne ‘748, Thorne ‘748 discloses the catheter is in fluid communication with the body and the needle (fig. 2).
Regarding claim 13, in the modified assembly of Thorne ‘748, Thorne ‘748 discloses the lower portion of the body has an aperture formed therein configured to allow the needle to extend through the lower portion of the body (fig. 4 shows the needle extending through the lower portion indicating that the lower portion has an aperture).
Regarding claim 14, in the modified assembly of Thorne ‘748, Thorne ‘748 discloses a skin plate on the lower portion of the body (bottom surface of 30 in fig. 8).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorne ‘748 in view of Thorne ‘997, as applied to claim 1 above, and further in view of Thorne (US 5957892), hereinafter referred to as “Thorne ‘892”.
Regarding claim 15, modified Thorne ‘748 teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the upper portion of the hinge mechanism is substantially U-shaped and the lower portion of the hinge mechanism is substantially U-shaped such that each of the upper portion of the hinge mechanism and the lower portion of the hinge mechanism can accommodate the needle.
Thorne ‘892 teaches a similar assembly (fig. 2) having a hinge mechanism (100 in fig. 2) having an upper portion (152 in fig. 4), a middle portion (154 in fig. 4), and a lower portion (156 in fig. 4).  Thorne ‘892 further teaches that the portions are substantially U-shaped (fig. 4 and fig. 8; 6:21-26) such that each portion can accommodate the needle (6:21-26 discloses the channel formed by the U-shape sheaths the needle).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the hinge mechanism to be comprised of substantially U-shaped segments, as taught by Thorne ‘892, so that the portions can accommodate the needle, since Thorne ‘892 teaches that this configuration sheaths and protects the needle (6:21-26).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,478,566 in view of Thorne (US 5823887). 
Regarding claim 1, claim 1 of the issued patent claims all of the claimed features of instant claim 1 except for at least one attachment point extending from the hinge mechanism, the at least one attachment point configured to secure the hinge mechanism to the needle.
	Thorne teaches a similar assembly (fig. 13) comprising a hinge mechanism (140 in fig. 13) which further comprises at least one attachment point extending from the hinge mechanism (330 in fig. 13), the at least one attachment point configured to secure the hinge mechanism to the needle (330 in fig. 13; 10:10-13). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified claim 1 of the issued patent to include the attachment point extending from the hinge mechanism, the at least one attachment point configured to secure the hinge mechanism to the needle as taught by Thorne. This modification would provide the added advantage of providing an audible indication to the user when the needle has been safety captured in the open configuration, as taught by Thorne (10:10-13).
App Claims
Patent Claims
Teaching

1
Thorne teaching discussed above
2
1
 
3
6
 
4
7
 
5
3
 
6
8
 
7
4
 
8
 
Thorne teaches the attachment point is substantially L-shaped (fig. 13).  It would have been obvious to have modified the claim with the claimed features since Thorne teaches this shape is sufficient to provide an audible indication to the user.
9
5
 
10
9
 
11
10
 
12
11
 
13
12
 
14
13
 
15
1
 



	Allowable Subject Matter
	Excepting for the double patenting rejection above, claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art singly or in combination fails to teach each of the upper pivot point and the lower pivot point is positioned at the front of the assembly, and the middle pivot point is positioned at the rear of the assembly.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783            
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783